Exhibit 1.1 (a-2) Products Sold Between6/1/2005and 11/12/2007 Item # Description 1 Description 2 Status 2510D-ASG CC# 700261449 ASG 2 PORT GUARD US EOL 3110D ION Secure 3100 series (1D Mdm,32MB) EOL 3110D2 ION Secure 3100 series (2D Mdm,32MB) EOL 3110D2-48 ION Secure 3100 series (2DMdm,32M,48V) EOL 3110D2-48MCI 3100 (SEN-2000SD2/48) System MCI ID 77000000144 (BIG5Z) EOL 3110D2-ASG CC# 700202559 ASG Guard 4 port- 2 Dom EOL 3110D2-ASG-RP CC 700241854 (ASG-2000SD2Z) ASG Guard 4prt Dom - RPSD REPL EOL 3110D-QWT QWEST 3100 System EOL 3110D-RFB ION Secure 3100 series (1D Mdm,32MB) EOL 3110G ION Secure 3100 series (1G Mdm,32MB) EOL 3110G2 ION Secure 3100 series (2G Mdm,32MB) EOL 3110G2-48 ION Secure 3100 series (2GMdm,32M,48V) EOL 3110G2-48-RFB ION Secure 3100 series (2GMdm,32M,48V) EOL 3110G2-ASG CC# 700202559 ASG Guard 4 port Int EOL 3110G2-RFB ION Secure 3100 series (2G Mdm,32MB) EOL 3110G-48 ION Secure 3100 series (1GMdm,32M,48V) EOL 3200G2N ION Secure3200(28H,NoMdm,32MB) EOL 3230D2 ION Secure 3200 series (16H,I/O,2D,32MB) EOL 3500-CCA 3500 Contact Closure Exp Brd 3500-HOST12 ION Secure 3500 Host12 Exp Brd 3520D ION Secure 3500 Series (4Host,1D-Mdm) 3520G ION Secure 3500 Series (4Host,1G-Mdm) 3520G2-SIE ION 3 4 Host, 2G Mdm 3525D ION Secure 3500 Series (4Host,I/O,1D-Mdm) 3525D2 ION Secure 3500 Series (4Host,I/O,2D-Mdm) 3525D2-48 ION Secure 3500 Series (4Host,2D-Mdm,I/O,48V) 3525G ION Secure 3500 Series (4Host,I/O,1G-Mdm) 3525G2 ION Secure 3500 Series (4Host,I/O,2G-Mdm) 3525G2-48 ION Secure 3500 Series (4Host,I/O,48V,2G-Mdm) 3540D ION Secure 3500 Series (16Host,1D-Mdm) 3540G ION Secure 3500 Series (16Host,1G-Mdm) 3545D ION Secure 3500 Series (16Host,I/O,1D-Mdm) 3545D2 ION Secure 3500 Series (16Host,I/O,2D-Mdm) 3545D2-48 ION Secure 3500 Series (16Host,2D-Mdm,I/O,48V) 3545D2-ASG CC# 700202567 (16Host,I/O,2D-Mdm) 3545D2-MCI ION Secure 3500 Series-16port MCI ID:77000000143 BC:B9W4C 3545D-QWT QWEST 3500 System (16 HOST, I/O, 1 D-MDM) 3545G ION Secure 3500 Series (16Host,I/O,1G-Mdm) 3545G2 ION Secure 3500 Series (16Host,I/O,2G-Mdm) 3545G2-ASG CC# 700202567 (16Host,I/O,2G-Mdm) 3560D ION Secure 3500 Series (28Host,1D-Mdm) 3565-CC29-COG ION Secure 3500 Series (28Host,I/O) COGENT 3565D ION Secure 3500 Series (28Host,I/O,1D-Mdm) 3565D2 ION Secure 3500 Series (28Host,I/O,2D-Mdm) 3565D2-48 ION Secure 3500 Series (28Host,I/O,2D-Mdm,48V) 3565G2 ION Secure 3500 Series (28Host,I/O,2G-Mdm) 5010D2 ION Secure 5000 series (2D Mdm,32MB) 5520D ION Secure 5500 Series (4Host,1D-Mdm) 5520D2-48 ION Secure 5500 Series (4Host,2D-Mdm,48V) 5520G2-48 ION Secure 5500 Series (4Host,2G-Mdm,48V) 5525D ION Secure 5500 Series (4Host,I/O,1D-Mdm) 5525D2 ION Secure 5500 Series (4Host,I/O,2D-Mdm) 5525D2-ASGII CC# 700278526 (2D MDM) ASG Guard II 5525G2 ION Secure 5500 Series (4Host,I/O,2G-Mdm) 5525G2-ASGII CC# 700249162(2G MDM) ASG Guard II 5540D ION Secure 5500 Series (16Host,1D-Mdm) 5540D2 ION Secure 5500 Series (16Host,2D-Mdm) 5540D2-48 ION Secure 5500 Series (16Host,2D-Mdm,48V) 5540G ION Secure 5500 Series (16Host,1G-Mdm) 5540G2 ION Secure 5500 Series (16Host,2G-Mdm) 5540G2-48 ION Secure 5500 Series (16Host,2G-Mdm,48V) 5545D ION Secure 5500 Series (16Host,I/O,1D-Mdm) 5545D2 ION Secure 5500 Series (16Host,I/O,2D-Mdm) 5545D2-48 ION Secure 5500 Series (16Host,2D-Mdm,I/O,48V) 5545D2-ASGII CC# 700278534(2D MDM) ASG Guard II 5545D2-ASGIICIT CC# 700348956(2D MDM) ASG Guard II Item # Description 1 Description 2 Status 5545G2 ION Secure 5500 Series (16Host,I/O,2G-Mdm) 5545G2-ASGII CC# 700277403 (2G MDM) ASG Guard II 5545G2E-ASGII CC# 700277403 (2G EXT.MDM) ASG Guard II 5560D ION Secure 5500 Series (28Host,1D-Mdm) 5560D2-48 ION Secure 5500 Series (28Host,48V,2D-Mdm) 5560G ION Secure 5500 Series (28Host,1G-Mdm) 5565D ION Secure 5500 Series (28Host,I/O,1D-Mdm) 5565D2 ION Secure 5500 Series (28Host,I/O,2D-Mdm) 5565D2-ASGII CC# 700278542(2D MDM) ASG Guard II 5565G2 ION Secure 5500 Series (28Host,I/O,2G-Mdm) 5565G2-ASGII CC# 700277411(2G MDM) ASG Guard II 5565G-48 ION Secure 5500 Series (28Host,I/O,48V,1G-Mdm) ACS-2.4 Access Control Server Module Ver. 2.4 AGM-2.4 Authentication Gateway Module Ver. 2.4 AGM-2.5 Authentication Gateway Module Ver. 2.5 AGM-2.6 Authentication Gateway Module Ver. 2.6 APL-2.2 Application Proxy Layer ver. 2.2.1 B9 APL-2.4 Application Proxy Layer Ver. 2.4 APL-2.5 Application Proxy Layer Ver. 2.5 APL-2.6 Application Proxy Layer Ver. 2.6 ASG-K002 CC 407997790 LK RPSD-SEN-K/S ASG-K003-RJ45 CC 408122729 ASG CABLE KIT (RJ45) ASG-KEY3 CC 700290190 WW3 ASG-KEY HARDWARE VERSION ASG-SRMK19 CC 407997451 LK RPSD-SENS-RMK19 ASG G/ COG-SLP Code: Sentinel Slimline Cogent 4H,48V,0Mdm,32MB,0Bat COG-SRP2H2Z Code: Sentinel 2000 H28 Cogent 28H,N48V,0Mdm,32MB,0Bat DP-110 DataProbe Pwr Switch 110V-240V SKU # 1430005 K-102 EXTHW3 Extended Hardware Warranty 3 Year HOST - 12 12 Port Host Expansion Module for 3500/5500 IEC-AU PWRCRD-IEC320C13/AU-"C" IEC-CE PWRCRD-IEC320C13/CE-"A" Continental Europe IEC-IN PWRCRD-IEC320C13-"G" INDIA Volex # 2139H 10 C3 IEC-IS PWRCRD-IEC320C13/IS-"H" IEC-IT PWRCRD-IEC320C13/IT-"I" Italy IEC-JP PWRCRD-IEC320C13/JP-"J" japan IEC-NA PWRCRD-IEC320C13/NA-"K" North America IEC-UK PWRCRD-IEC320C13/UK-"D" United Kingdom IPC-3100F Pulizzi Power Controller 4Port EOL IPC-3300FS-2569 Pulizzi EOL IPC-3401 Pulizzi-8 port-int-rack EOL IPC-3402 Pulizzi-8 port-domestic-rack EOL IPC-DP8-15A 8 PORT 15A PWR CONTROLLER EOL IPC-PZ8-20A Pulizzi-8 port-domestic-rack EOL ISCA ION SecureCare - Appliance ISCA-R ION SecureCare - Appliance RENEWAL ISCS ION SecureCare - Software ISC-SPR Sprint Maintenance Program for Appliances per contract ISC-SPR-R Sprint Maintenance Program for Appliances per contract Renew. ISCS-R ION SecureCare - Software RENEWAL IS-PSTD Phone Assistance - 9AM-5PM IS-TIER1 Std coverage 9-5(4hr response) Time/Material basis$50hr 1hMin IS-TIER3VER Phone Support-8AM-8PM EST M-F and ISOS updates (Developers) IS-TIER4 Phone Support-8AM-5PM EST M-F and ISOS updates (Developers) IS-TIER4ASG Phone Support-8AM-5PM EST M-F and ISOS updates (Developers) PR-100CS Primary Server- App. Sw Only 100 Concurrent Sessions PR-100CSR-V Redundant server - 100 Concurrent Sessions PR-100CS-V Primary Server 100 Concurrent Sessions PR-200CSR Redundant server - Application Software Only - PR-UNL-RED PR-25CS Primary Server- App. Sw Only 25 Concurrent Sess - V2.5.1P2 PR-50CS Primary Server- App. Sw Only 50 Concurrent Sess -2.5.1 P002 PR-50CSR Redundant Server- App. Sw Only 50 Concurrent Sess -2.5.1 P002 PR-5CS Primary Server- App. Sw Only 5 Concurrent Sessions-V2.6 B12 PR-5CS-V PRIISMS Manager ver. 2.4 1 to 5 PR-60-2.2 PRIISMS Manager ver. 2.2.1 B9 1 to 60 PR-60-2.3 PRIISMS Manager ver. 2.3 B16 1 to 60 PR-DELLPE850 Dell PowerEdge 850 S/N 4QDS7B1 Item # Description 1 Description 2 Status PR-DELLPE860 Dell PowerEdge 860 PR-DELLSERVER Dell PowerEdge 2950 PR-DELL-SUPT DELL SOFTWARE SUPPORT 3 YEARS PR-MS-SQL SQL SERVER 5 CLIENT ACCESS LINCENSES PR-MS-SQL5 SQL SERVER 5 CLIENT ACCESS LINCENSES PR-MS-W2KSRV WINDOWS 2000 SERVER 5 CLIENT ACCESS LINCENSES PR-UNL-2.4 PRIISMS Manager ver. 2.4 1000+ PR-UNL-BU PRIISMS Manager ver. 2.4 Back Up PR-UPGRADE PRIISMS Manager Upgrade Ver. 2.6 p005 PS-12V5A-48 48V Input to 12V output PS-12V5A-U SA5600 External Power Supply # SSA-0601S-1 PS-18V1A-U3 18V Univ Input Pwr Sup w/gnd PS-48V2A-U 48V Univ Input Pwr Sup with US IEC Cord PS-5V3A-U Power SupplyOutput-5VDC 3A Input-110-250VAC 50-60Hz 0.5A PS-5V4A-U Power SupplyOutput-5VDC 4A Input-110-250VAC 50-60Hz 0.5A REP/EVAL Repair Evaluation RHY-NET-VT NetowrX-VT (Rhythms HEDP2 Sys) EOL RM-31 3100 19" Rackmount Kit RM-35 3500/5500 19/23" Rackmount Kit RM-56 5600 19" Rackmount Kit SA5610 Secure Appliance 5600 Series (2Host,1 Mdm) SA5610-ATTG Secure Appliance 5600 Series (2Host,1 Mdm) ATT CUSTOM BUILD SA5610D-ASG CC # 700384662 AVAYA DEFENDER (2Host,1 Mdm) SA5610G-ASG CC # 700395262 AVAYA DEFENDER (2Host,1 Mdm) SA5610G-RW-ASG CC # 700426042 AVAYA DEFENDER(2Host,1 Mdm) SA5610I-RW SA5600 Series(2Host,1 ISDNMdm) per RoHS Directive 2002/95/EC SA5610-QWT Secure Appliance 5600 Series (2Host,1 Mdm) SA5610-RW SA5600 Series(2Host,1 Mdm) per RoHS Directive 2002/95/EC SA5610-RW-IPC IPC# 58000056, SA5610-RW,RM-56 Appliance Secure Dial-Up 2Host SA5620G2 Secure Appliance 5600 Series (2Host,2 Mdm) SA5620G2-RW SA5600 Series(4Host,2 Mdms) per RoHS Directive 2002/95/EC SA5620G-RW-ASG CC # 700426059 AVAYA DEFENDER(4Host,1 Mdm) SA5620-RW SA5600 Series(4Host,1 Mdm) per RoHS Directive 2002/95/EC SA5625 Secure Appliance 5600 Series (4Host,I/O,1 Mdm) SA5625D-ASG CC # 700384670 AVAYA DEFENDER(4Host,I/O,1Mdm) SA5625G2 Secure Appliance 5600 Series (4Host,I/O,2 Mdm) SA5625G-ASG CC # 700395270 AVAYA DEFENDER(4Host,I/O,1Mdm) SA5625I Secure Appliance 5600 Series (4Host,I/O,1 ISDN Mdm) SA5625-QWT Secure Appliance 5600 Series (4Host,I/O,1 Mdm) SA5630D-ASG CC # 700426075 AVAYA DEFENDER(8Host,1 Mdm) SA5630G2-RW SA5600 Series(8Host,2 Mdms) per RoHS Directive 2002/95/EC SA5630G-RW-ASG CC # 700426067 AVAYA DEFENDER(8Host,1 Mdm) SA5630I-RW SA5600 Series(8Host,1 ISDNMdm) per RoHS Directive 2002/95/EC SA5630-RW SA5600 Series(8Host,1 Mdm) per RoHS Directive 2002/95/EC SEN-KEY Sentinel Key Set SM110 SECURE MODEM # MT5634ZBA-V92-ION SM110-EU SECURE MODEM Continental Europe Kit SM110-NA SECURE MODEM North American Kit SM110-UK SECURE MODEM United Kingdom Kit SPR-55 SPRINT 5500 Kit SPR-56 SPRINT 5600 Kit ST-520 Soft Token 520 Software TMP-10 Temperature Sensor TMP-56 5600 Temperature Sensor TRAINING TRAINING T & E TRAINING TRAVEL EXPENSE UPGRADE Upgrade WC-45E25MF RJ45EIA TO DB25 RS WC-45E25MF7 RJ45EIA TO DB25 RS WC-45E25NMF7 RJ45EIA TO DB25 RS Null WC-45E9F RJ45EIA TO DB9 RS WC-45E9MF RJ45EIA TO DB9 RS WC-45E9MF7 RJ45EIA TO DB9 RS WC-45E9NM7 RJ45EIA TO DB9N RS WC-45E9NMF7 RJ45EIA TO DB9N RS WC-45EC RJ45EIA TO RJ45CISCO CONSOLE Item # Description 1 Description 2 Status WC-45EC11 RJ45EIA TO RJ45 CONSOLE CBL CISCO / SUN Cable WC-45EC14 RJ45EIA TO RJ45 CONSOLE CBL CISCO / SUN Cable WC-45EC15 RJ45EIA TO RJ45 CONSOLE CBL CISCO / SUN Cable WC-45EC25M7 RJ45EIA TO DB25 RS Cisco / Sun WC-45EC7 RJ45EIA TO RJ45 CONSOLE CBL CISCO / SUN 7 FT Cable WC-9FF6N-LF CABLE DB9F TO DB9F 6FT UL NULL BL # 180503 WC-9MF25NM7 DB9MF to DB25M with 7FT cable Null WC-9MF6S CABLE DB9M TO DB9F 6FT UL WC-CAT5S15G Cable RJ45 CAT5 STR 15FT Green BL# 100507GN WC-CAT5S7G Cable RJ45 CAT5 STR 7FT Green BL# 100505GN WC-RJ45S12 RJ45 8-wire Straight Cbl- 12FT WC-RJ45SL19M Adapter-RJ45 EIA to DB9 RS232 WG-25FF GENDER CHANGER DB25 F-F BL# 271006 WG-45FF GENDER CHANGER RJ45 F-F BL# 170405S WG-9FF GENDER CHANGER DB9 F-F BL# 271002 WG-RJ45BT25M SM110 TO BAYTECH DS4-RPC WG-RJ45C25M Adapter-RJ45 to Cisco to DB25 "To Cisco" WG-RJ45E25M Adapter-RJ45 EIA to DB25 RS232 WG-RJ45E25NM Adapter-RJ45 EIA to DB25 RS232 Null WG-RJ45E9F Adapter-RJ45 EIA to DB9 RS232 WG-RJ45E9M Adapter-RJ45 EIA to DB9 RS232 WG-RJ45E9NM Adapter-RJ45 EIA to DB9 RS232 WG-RJ45H9M Adapter-RJ45 Cisco to DB9 "To Host Port" WG-RJ45P9M Adapter-RJ45 to Pulizzi DB9M "To Pulizzi" WG-RJ45SL19M Adapter-RJ45 EIA to DB9 RS232 SL1 DCE WL-010-9335 IEC320C19 NEMA 5-20P(125V/20A) WL-IEC320C19CE PWRCRD-IEC320C19/CE-"A" WL-IEC320C19NA PWRCRD-IEC320C19/NA-"K" WL-TEL7LN LCORD TELEPHONE 7ft WL-TEL7LNR LCORD TELEPHONE 7ft REVERSE BL# 170101R ZC-DDRAM-128-LF 128MB 266MHZ DDR PC2100 DIMM Kingston# KVR266X64C25/128 ZC-PMDM56KG TDK C6800013 with P1000250 cbl ZC-PMDM56KZOOM ZOOM 56K PCMCIA Modem OEM # 1273-02-26C ZC-VIAMB-LF VIA Motherboard Mini-ITX EK-8000EG ZZ-DOM PQI Disk On Module ZZ-DOM-LF PQI Disk On Module # DJ0128M44RF0 ZZ-NULLMDM NULL MODEM Not included software royalties for ASG from Avaya and various professional services since they are one off. PRO-100 Professional Services PRO-101 UNL-MTL-FLT MITEL FILTER DRIVER SOFT-ROYALTY SOFTWARE LICENSE ASG Key
